ORDER
The Disciplinary Review Board on November 13, 1993, having filed with the Court its decision concluding that THOMAS B. BENITZ of MIDDLESEX, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 3.2 (failure to expedite litigation), and good cause appearing;
It is ORDERED that THOMAS B. BENITZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.